Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Social Services, dated May 19, 1994, which, after a hearing, found the petitioner to be ineligible for Medical Assistance from July 16, 1993, to August 31, 1993.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
In order to annul an administrative determination made after a hearing, a court must conclude that the record lacks substantial evidence to support the determination (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Greenberg v Cortines, 215 AD2d 385).
Here, the determination of the New York State Department of Social Services (hereinafter the DSS) was supported by substantial evidence. The record supports the determination of the DSS that the petitioner possessed excess resources, which rendered her ineligible for Medical Assistance for the subject time period (see, 18 NYCRR 360-4.8 [b]). The DSS also properly disallowed certain purported expenses from being used to offset the petitioner’s excess resources (see, 18 NYCRR 360-4.8).
The petitioner’s remaining contentions lack merit. Thompson, J. P., Joy, Krausman and Florio, JJ., concur.